Failures in protection of human rights and justice in the Democratic Republic of Congo (debate)
The next item is the statement on failings in protection of human rights and justice in the Democratic Republic of Congo.
As High Representative of the Union for Foreign Affairs and Security Policy, Commission Vice-President Lady Ashton is responsible for this matter.
As she is unable to attend today's sitting, Mr Chastel will speak on her behalf.
Mr President, Commissioner, ladies and gentlemen, it is indeed on behalf of the High Representative, Baroness Ashton, that I have the honour of taking the floor before you.
I should like straightaway, on her behalf, of course, to assure you that the European Union is concerned about the human rights situation in the Democratic Republic of Congo, just as, indeed, it condemns the deterioration in the situation facing the country's human rights activists, as evidenced by the recent attacks and assaults on them. In the context of these concerns, the issue of sexual violence assumes a particularly alarming dimension.
Indeed, the Democratic Republic of Congo has been on the precipice and is still, moreover, in the grip of conflicts, which, although contained, are very tragic for the people. It must, in fact, undertake a considerable amount of work in order to rebuild itself successfully. Obviously, all of the issues facing this country can be set back in their difficult context, but it remains impossible to justify them all.
In their report of 8 March, the seven independent United Nations experts thus condemned the lack of progress made as regards the human rights situation in the country and, more specifically, noted that the government should step up its efforts. Protecting the rights and safety of the people, in the broadest sense of the term, is a country's core responsibility. They must therefore be the main priorities in the drive towards reconstructing and consolidating the rule of law in the Democratic Republic of Congo.
A few weeks ago, in Luvungi, the people from the North Kivu Province, in the eastern Democratic Republic of Congo, were once again witnesses or victims of disgraceful gang rapes perpetrated over a period of days by criminal gangs, the Democratic Forces for the Liberation of Rwanda (FDLR) and their local allies, the Mayi-Mayi. The latest figures in our possession, and confirmed by the United Nations, record at least 500 victims.
This tragedy, which is, unfortunately, only one of many, absolutely must lead the authorities to step up their efforts in order to better protect the civilian populations, reach political agreements that will bring stability to the region, and thus eliminate the harmful elements that terrorise the Kivu Province. This tragedy also highlights, in the worst possible way, the extent of the work to be done before progress is ultimately made on the basic issues, such as security reform, without which the rule of law cannot be consolidated.
It is indeed inconceivable that the Congolese Government can regain control of its territory without an army, police force or judicial system that is well trained, well regulated and well remunerated. If the Democratic Republic of Congo must assume its responsibilities - and do so at all levels - then the international community must also do the same. The UN Secretary-General, Mr Ban Ki-moon, has fully appreciated this, since an investigation has been launched into why MONUSCO failed to act, given that its mandate is focused on the protection of the people. We must hope that MONUSCO becomes stronger as a result of this, because it still has a vital role to play over there.
Moreover, the following question must be asked: what can the European and international courts do? Mrs Wallström, Special Representative of the UN Secretary-General on Sexual Violence in Conflict, calls for the culprits to be brought to justice. We fully support this appeal in line with the joint declaration of 27 August by the High Representative, Catherine Ashton, and the European Commissioner for Development, Andris Piebalgs.
That being said, if there is one general issue which the tragedy in Luvungi has raised, it is that of impunity. Indeed, the rebels are not the only ones committing crimes. We have discovered equally reprehensible behaviour among the law enforcement authorities. Therefore, the real challenge in the Democratic Republic of Congo is the functioning of its judicial institutions. It is obvious that most of the efforts to be made can only be conceived in the framework of long-term action. However, we must not lose sight of the fact that in the fight against impunity, as in all other cases, people generally expect examples to come from the top.
On this basis, and to mention just one case, the investigation currently under way into the assassination of the human rights activist, Mr Floribert Chebeya Bahizire, is undoubtedly a test case, because it is symbolic of the internal contradictions sometimes facing the DRC.
It goes without saying that the European Union is following this case very closely and, in the wake of the death of this human rights activist, the Union, through the High Representative, Catherine Ashton, called for the Democratic Republic of Congo's authorities to shed light on what happened.
To conclude, I should like to point out how much the European Union is supporting, and will continue to support, the Democratic Republic of Congo in this fight for justice and against impunity. To this end, the support of the international community, and especially of the European Union and its Member States, in the electoral process, which will take place between 2011 and 2013, will be particularly important for establishing a political environment based on democratic principles and on the rule of law.
Furthermore, we have formally supported within the United Nations the appointment of a Human Rights Council independent expert to support the Congolese Government's efforts along these lines. Unfortunately, our efforts have not yet come to anything. We hope to be able to continue talks with the Congolese authorities to make progress on this front.
In particular, the European Union will continue to be involved in cooperation efforts in the areas of justice, policing, defence, human rights, and also, of course, victim support. The European Union is ready to step up this operation within the framework of a genuine dialogue with the Democratic Republic of Congo.
One of the most serious humanitarian crises of recent years is taking place in the Democratic Republic of Congo. The rapes committed at the end of July and the beginning of August, although horrific in themselves, are just one episode in a whole series of tragic events. Every month, over 1 000 women become the victims of rape in Congo, and tens of thousands of children are soldiers. Sexual violence is a method which is intended to terrorise and punish the people living in Congo who do not support the right side in the conflict. Sexual violence is so widespread that the organisation Médecins Sans Frontières says that 75% of all rapes worldwide are committed in eastern Congo.
The problem also involves the fact that the largest UN peacekeeping force in the world - MONUSCO - is doing very little to control this phenomenon. The disputes over when MONUSCO learned of these recent rapes - if it was five days, two weeks or one week after they occurred - are lamentable. There was a MONUSCO base 10 miles from the site of these rapes, and the main method of preventing sexual violence in use by the UN is to put notices on buildings saying that rape is inhuman. We will not put an end to this phenomenon by this method. To make matters worse, UN soldiers were themselves involved in a sex-related scandal several years ago, and were, for example, accused of forcing young girls into prostitution. It may be that the problem goes even deeper and that, in fact, MONUSCO does not have the will to fight this destructive phenomenon.
The European Union must be resolute in this matter. It must concentrate on giving help to the victims. The matter is urgent, because at the beginning of December in Kinshasa, we are going to have an ACP-European Union Joint Parliamentary Assembly, and this singular culture of impunity and helplessness - I agree with the Belgian Presidency - must be ended, because we are going to have to look each other in the face.
Mr President, it is impossible to speak here on behalf of the women rape victims who have lost their dignity, of the mutilated babies, of the pregnant women whose stomachs have been cut open, of the elderly women who have been violated with bayonets thrust into their vaginas, and of all those women whose bodies have become, to their shame, but, above all, to ours, a devastated battlefield.
It is impossible to speak on behalf of those children who have been recruited into militia and forced to club to death adults and children like themselves, and who have become veritable sex slaves too. The sexual genocide, which continues to take place behind the scenes in Congo, with tens of thousands of victims every year, today is beyond mere words. We really are beyond words.
What is clear, however, is that all the instruments - legislative texts, reform projects for the armed forces, international missions, financial support and the mobilisation of the whole Community - are in place. And the impunity continues; appalling impunity when a criminal such as Bosco Ntaganda, far from being punished, lands an important job within the Congolese administration. We demand that justice be served. This culture of impunity cannot continue just for the sake of appeasement.
What exactly does it mean to judge these crimes? It means carrying out investigations, reforming the judiciary, paying soldiers properly, and prosecuting the guilty parties, including those who have instigated the massacres, no matter how high their position. For our own countries, it also means not supplying the rebels and their mercenaries with weapons and not participating with them in dubious dealings in illegal minerals. This is why we support Mrs Wallström and call for the Commission to examine the possibility of a European law that would be based on the new US law, the Congo Conflicts Mineral Act. This means that we will no longer stand for our mobile telephones, our computers and, tomorrow, our hybrid cars being manufactured with minerals sold illegally and derived from conflicts. These minerals are blood minerals, just as there were blood diamonds. Moreover, our relations with the Congolese Government will depend, Presidents, on the way in which the zero tolerance policy on violence against women is applied - a policy which, I might add, was introduced by the Congolese Government itself.
(Applause)
Thank you, Mr President. I am sorry to say that, in view of the little progress that has been made in the Democratic Republic of Congo (DRC), we must condemn the serious setbacks and failures. Everything, or almost everything, remains to be done in that country.
Rather than being in a position to guarantee stability in that crippled country, the United Nations representatives in the DRC are having to report extremely serious human rights violations. In this case, it is not a question of a few exceptional acts of violence perpetrated by a few exceptional individuals, which, in itself, would be absolutely reprehensible; no, what is happening in the DRC cannot be limited to a few exceptional citizens who are exposed, without any defence, to the perpetrators of sexual violence. I am afraid to say that, here, we are dealing with a phenomenon that extends beyond individuals.
Indeed, the corroborating information concerning the events that took place in the DRC between 30 July and 4 August put these crimes on another scale. Atul Khare, United Nations Assistant Secretary-General for Peacekeeping Operations, has confirmed that some 500 people - women, children and babies - have been victims of rape.
We can no longer simply condemn these odious crimes. We have to go even further and identify those responsible, bring them to justice, deter potential criminals, but also tackle the causes and tackle the backdrop against which many more of the incidents we condemn may occur.
Tackling the causes cannot, under any circumstances, be interpreted as a mitigating circumstance for the perpetrators of sexual violence. A military and police response is certainly needed to deal with all these challenges, at least in the short term, but other responses are needed too. In fact, we are dealing with a state crisis. I choose my words carefully - we are dealing with a crisis in a country that no longer manages to exercise its sovereign functions including, notably, the guarantee of security that citizens of all countries can enjoy.
The response must come simultaneously from the DRC, the African Union, the United Nations and the international community. With regard to all the elements that may constitute solutions to the problems facing the Congolese population, nothing whatsoever can replace the responsibility of the DRC authorities. However, at the same time, we must stand by them and support them.
Mr President, I can only concur with what has been said, especially with the remarks made by Mrs De Keyser, who gave a very harsh and very raw description of the violence being perpetrated against women. It is true that all the reports say the same thing. They are all unbearable, intolerable, both individually and, most of all, collectively. Moreover, all these acts of violence are clearly aimed at purging, humiliating and, ultimately, eradicating a population, by depriving it of its dignity and its reason for living.
So, for all these reasons, I think we have to be able to react even more forcefully. It is true that the situation in Congo is now even more difficult on all fronts, not only as regards the acts of violence perpetrated against women, but on other fronts as well. Mr Chastel, you talked about the daily lives of countless Congolese, about the issue of human rights in general, not just the rights of women, and about human rights defenders. I would like to say that I see a direct link, obviously, between this violence against women and a series of crimes which are also still going unpunished.
The pillaging of natural resources still largely goes unpunished. Reference was made, in fact, to US legislation, from which inspiration could be drawn here in Europe. However, I also believe that the issue of impunity for the pillaging of natural resources is absolutely crucial. It is crucial because today, even the undertaking made by the Congolese President, Mr Kabila, to prohibit their export is ultimately very harmful, particularly for all the small diggers who live on nothing but that. It is harmful because it actually serves no purpose; it is something of a smoke screen, since we know full well that the Congolese armed forces, or at least some of them, are linked not only to the rape of women but also to the pillaging of resources and the corruption organised around it.
What matters, then, are not just the laws or decisions of a government but also the capacity to apply them and to implement them. It is important for a government to be able to exercise its powers.
I therefore think, by way of conclusion - and many of us will soon be in Kinshasa to meet with the ACP countries - that, in order to both assist and support the useful, positive forces within Congo, be they governmental, community, human rights or other forces, we will send out a double message: a message of support to those who want to develop the culture of justice and of combating impunity, and also a message concerning the political forces and their capacity to equip themselves with the means to ensure real governance at all stages: when establishing security, applying laws, implementing a series of decisions and, quite simply, establishing the credibility, ultimately, of those elected. Indeed, four years after the elections we all wanted, financed and supported, it is important not only to condemn, but also to encourage any action that will enable the real, specific exercise of government authority and democracy in general. Moreover, I think that violence against women and violence against human rights defenders are two extremely important aspects.
I will conclude by saying that the trial of those responsible for Mr Chebeya's death will, in principle, take place in September. In view also of his family's suffering, I think that we really need to pay a great deal of attention to ensuring that this trial is truly symbolic of the desire to solve this problem.
on behalf of the ECR Group. - Mr President, the Democratic Republic of Congo (DRC) is neither particularly democratic as we understand the term here in the European Union, nor is it an effectively functioning republic; this is partly due to its vast size, porous borders and poor infrastructure, which makes democratic governance a major challenge.
But the DRC's fragility as a nation state is also due to decades of corruption, political repression and sporadic armed conflict, both internally and with neighbouring states, where atrocious crimes such as mass rape have been carried out. The deterioration began under the kleptocratic and murderous regime of President Mobutu and has continued to the present day. President Kabila has at least held a general election to give the impression to the outside world of instituting democratic reform, but in reality, he controls all the levers of power and, in particular, access to the country's vast natural resources.
The increasing interest of some countries, particularly China, in exploiting these resources has emboldened the Kabila regime to neglect its responsibilities regarding human rights and the rule of law. China itself has a lamentable human rights record and, at the UN, actually defends the actions of countries like the DRC with which it does business. It is therefore no surprise to me that, of the three trials under way at the International Criminal Court, all involve nationals of the DRC.
Despite this alarming situation, the African Union refuses to condemn or pressurise Kabila to live up to his constitutional obligations. The EU, to its credit, has no such qualms, and I welcome the tough approach taken by the High Representative, Baroness Ashton.
Finally, I want to reiterate the call I have made several times already in this House for the Kimberley Process to be extended to cover other key natural resources in Africa. Human rights abuses in Africa, which are all too common regrettably, are often linked to competition for the control of mineral resources. The Kimberley Process has been hugely successful in curtailing the trade in conflict or blood diamonds, and I believe a similar approach should now be considered for other extractive industries.
Mr President, in this House, we are once again addressing the difficult issue of the situation in the Democratic Republic of Congo (DRC), which seems to be getting worse all the time.
In June, we adopted a resolution to condemn the murder of Floribert Chebeya and expressed concern about the disappearance of Fidèle Bazana Edadi. Since then, another human rights defender, Salvator Muhindo Vunoka, has been assassinated. Minister, you can add him to your list. This summer, it took the gang rape of several hundred people for the UN to decide to take action.
It must be said that the MONUSCO peacekeeping force, which is in Congo to protect civilians, humanitarian personnel and human rights defenders, and to help combat impunity, was just a few kilometres from where these rapes were being committed, and it took no action.
Ban Ki-moon himself took exception to the passivity of the MONUSCO troops. The Congolese Government has finally been challenged by UN officials. A new report was due to be published in early October on the violence committed, but on the violence committed between 1996 and 2003. What a waste of time! How many more victims must be killed, raped and tortured? How many more children must be forcibly conscripted before the international community takes note of the situation and acts accordingly?
I feel like asking: what is Europe doing? Huge sums have been invested in Congo. EUSEC and EUPOL missions are there. In addition to humanitarian aid, one of the European Union's most important objectives is, on paper, to train the security forces there and to help reform the country's security.
What are the results of these policies? The DRC is a large country; it is Africa's third largest country in terms of population. It is a country with enormous wealth potential, but 80% of its population lives below the poverty line. What is worse, it is becoming ever poorer due to rampant corruption.
There is just one thing I would like to ask you: how long are we going to allow this situation to continue with complete impunity? As you said, Minister, we know that the security forces are also involved in the violence. Do you not think it is time to take a different stance?
I imagine that things are not straightforward in the Council of Ministers, where a few big European countries, or at least their political representatives, whose commitment to human rights we are all aware of, are not really open to genuine intervention because they are able to roll out the red carpet for Mr Kabila.
Therefore, you can count on the European Parliament to take the measures that are needed, and please stop allowing the economic interests of the few to prevail, without a thought for the civilian populations that cannot take any more.
Mr President, 2010 marks 50 years of Congolese independence. When we look back, we can see that these last 50 years have been disgracefully besmirched with blood right up to the present day.
The horrific events in the North Kivu region this summer simply corroborate this. When we read that 25 soldiers from the UN mission should have prevented it, this also raises the issue of logistics. Twenty thousand UN soldiers, with the professionals and experts saying that at least 60 000 would be needed to maintain some form of order: what a problem!
I have the following question for the Council and the Commission. Exactly what efforts have the EUSEC and EUPOL missions in North and South Kivu been making to increase security for the local population and to prosecute the perpetrators of this summer's atrocities?
The troubles are taking place exactly where the DRC's richest resources are located. The Congolese mines have a potential of USD 24 billion, recent sources claim. According to a press report from the Congolese Government at the beginning of September, mining operations in Kivu had been shut down immediately because armed groups had been exploiting the mines illegally, sometimes backed by government authorities. On the surface of it, this is a good start, but how is this being enforced? However, there are also rumours going round that the Congolese Government is expropriating foreign investors' mining projects, only to sell them on to its own foreign business partners.
My questions to the Council are these. What influence can the EU missions on the ground wield to curb illegal mining? Also, can you confirm that the illegal exploitation of mines has been stopped, and how can this be enforced, possibly with the aid of the EU missions on the ground? I sincerely hope that the European Union will work on the vital reinforcement of the UN mission there, since this is something that is urgently needed. If I am not mistaken, and to read the press reports, the Congolese Government is currently making efforts to bring this to an end, which would have a dramatic impact on the country.
Mr President, this debate implies that human rights abuses in the Congo are a recent phenomenon, or that this is an unusual state of affairs in Africa. Neither is the case: if only it were.
I remember the independence of the Belgian Congo in 1960, when I was still at school. I recall the kidnapping and arrest of Patrice Lumumba within months of independence. I still remember vividly the coverage of him being thrown roughly into the back of a lorry, never to be seen again. Decades of fratricidal instability, dictatorship and civil war have followed.
The Congo has not been a special case in Africa. A peaceful democracy would be more difficult to find. If I were to follow the prescriptive, 'nurture' explanation, I would have to say there must be something in the water. However, there is another explanation.
In Africa in general, if not particularly in the Congo, when the colonists drew straight lines on the maps of Africa, they ignored the differences between different tribes and peoples. Each country, on independence, contained enormous vertical ethnic, linguistic or religious divisions in the body politic, which always inject political instability.
This is as true of Belgium as it is of the former Belgian Congo. The only difference is that Belgium has escaped the political violence. Unfortunately, the same cannot be said of Bosnia and Croatia where there have been as many killings, if not the same gratuitous sadism.
If vertical divisions in political states lead to instability, and sometimes to violence, why are we creating the same vertical divisions in Europe by uncontrolled immigration from the Third World in general, and Africa in particular? We were not content to leave Africa with unworkable political societies. We are busy recreating the same problems in the European heartlands.
(PL) We are holding another debate on the situation in the Democratic Republic of Congo - a republic, as someone has said, which, to a great extent, is democratic in name only - where human rights are being violated on a daily basis. We are talking, today, about violence against the weakest, in particular, against women, who are being raped, and against children, who, among other things, are being forced to join an army - an illegal army. We are talking about rape, torture and murder. We are talking about violence whose perpetrators, worst of all, are going unpunished, and we are talking about violence which has become so commonplace that it is difficult even to speak of any kind of cultural or other kind of consent. We are talking about rapes which are being committed by partisans, but also by soldiers of the army and by civilians. We are talking about women who do not have anyone to defend them.
We must not forget the fact that - paradoxically - we are debating a region which is one of the most unfortunate yet also one of the richest in terms of natural resources in Africa and the world. These resources should be more than enough to meet the needs of all the people who live there. We must not forget that this is a further stage in the misfortunes which, according to estimates, have cost the lives of tens of thousands of people in the last ten years and have also involved around two hundred thousand instances of rape. We can only guess at how many rapes have gone unreported.
The situation is the subject of profound concern, not least at meetings of this Parliament's Subcommittee on Human Rights. The question arises as to the effectiveness of the work of the United Nations and about the way in which crimes committed both by partisans and by others are going unpunished - crimes which must be brought before a court. The judicial system must take action. I think the meeting of the ACP and the European Parliament is also the perfect occasion to cut short this inhumane situation. Since we are dealing with a crisis in the state of Congo, it is the international community which must take the initiative. It is also our role - the European Parliament's role - to be speaking about this.
(SK) I would like here to thank the representatives of the Commission and the Council for their opinion on the failure of human rights protection and justice in the Congo.
The situation is indeed dramatic and drastic, and I think it was very well described by my colleague, Véronique De Keyser, in her speech. Despite this, I would also like to draw attention in this context to the highly alarming reports from international non-governmental organisations. These actually talk about systematic organised attacks on communities under the control of armed units with the aim of raping local women. Just over a month ago, more than 150 civilian women were raped in 13 villages. All of this, ladies and gentlemen, took place only a few months after the UN Security Council renewed the mandate of its mission in the Congo with the aim of helping the government to protect civilians from human rights violations.
Another paradoxical aspect of this situation is that sexual violence is perpetrated by all sides in the conflict, including government forces, which is absolutely unacceptable, and I would therefore like to ask the representatives of European institutions one more time to exert all possible diplomatic and other pressure, including pressure via the United Nations and its mission in the Congo, to put an end to these practices. You should be in no doubt that you have the full support of the European Parliament in this.
(DE) Mr President, the situation in the Democratic Republic of Congo is still very worrying. It is particularly alarming that violence and a readiness to resort to violence are continuing to increase despite the presence of the European Union and the United Nations. We have been engaged in various missions in Congo for many years. We therefore also bear a certain amount of the responsibility, particularly in the case of acts committed or tolerated by groups that we formally support. There is a Congolese saying that goes: a cat can enter the monastery, but it nevertheless remains a cat. Applied to the security apparatus, this means that you can put a uniform on criminals, but that does not mean that they will not commit any more crimes - far from it, in fact. That is exactly our problem. We need to make it unequivocally clear to the Congolese Government that we will not tolerate this behaviour and the covering up of such behaviour.
Everyone in this House agrees that the situation in Congo is deteriorating. I would point out that we carried out an election observation mission there in 2006. Since then, there can hardly be said to have been any progress in the country's democratisation process. The Council and the Commission should consider carefully whether or not we should send a new full mission there and monitor this election process differently this time. I believe that the prerequisites for a full election observation mission are anything but favourable. That would also be the wrong signal to send to a government that systematically disregards the rules as well as the recommendations of the European Union.
(NL) Mr President, as Europeans, we ourselves are partly to blame for the misery we are seeing in the eastern DRC. That there is still a very great deal of money to be earned by rebels selling precious metals like coltan for the telephony industry and the computer industry is due to the fact that we continue to buy them indiscriminately.
Countries in Europe have never had a need for, or envisaged scope for, a law that challenges responsibility in the supply chain. What is so remarkable at this point in time is that the United States have, finally, done just that. We have done nothing - simply because we were afraid of competition from China and the United States. Yet what did we see last summer? A law in the United States that calls for transparency, that requires companies to notify the use of precious metals from the DRC or neighbouring countries. The Hewlett-Packards and the IBMs of this world are having to adapt to this. We should follow the United States' example and introduce our own version of this law.
(CS) Mr President, this year is the Year of Africa and we remember here a whole host of countries which, fifty years ago, won independence from former colonial powers. However, when we look at development in some of these countries after those fifty years, unfortunately, we do not have many grounds for optimism. The same holds true for the Democratic Republic of the Congo. If it wants to be a partner of the European Union fifty years after winning independence from the former Belgian colonial power, and to be a fully fledged member of the international community, it must be actively committed to the prevention of the appalling crimes committed there in recent weeks; it must maintain human rights and provide for the rule of law on the entire territory of the Democratic Republic of the Congo.
In cooperation with the UN, as well as with the African Union, the EU should pay its respects to the victims of violence in the Congo. It should do so, amongst other measures, by contributing to the disarming of military groups which carry out attacks on the Congolese population from neighbouring countries, from Rwanda, southern Sudan, and Uganda. We should also demonstrate that we are able to take action and here, I call on the High Representative of the European Union for Foreign Affairs, Baroness Ashton, to present a concrete EU action plan in the fight to maintain human rights in the Democratic Republic of the Congo on the occasion of the session of the Mixed Parliamentary Assembly of the ACP-EU in Kinshasa in December.
Mr President, as a member of the Sub-Committee on Human Rights, I strongly condemn the happenings of recent months in the Congo.
In the 21st century, it is an inadmissible fact that killings, rape and child abuse are commonly used as a weapon of war while UN forces are present in the area. In the last five years, the number of just the documented cases has grown 20 times in the Congo. Women's and children's lives are in danger; their human rights are totally neglected and they are deprived of human dignity. Moreover, they can no longer integrate into their traditional community, which leads to the destruction of social infrastructure as well.
The international community has to admit officially that mass rape in the Congo is a war crime against humanity. There is a need for a concerted response to maintain pressure on the perpetrators of these rapes and to bring them to justice at local level or in the International Criminal Court. I welcome the fact that the EUSEC RDC has just been extended until 30 September 2012 and, hopefully, EUPOL RDC will be renewed as well.
Specialised personnel should be deployed to assign criminal investigation. Further support should be ensured by the European initiative for democracy and human rights. Further action should be taken, such as the provision of peacekeepers with mobile phones, the improvement of communication between the MONUSCO peacekeeping force and the local population, and a strengthening of the commitment to tackle rebel groups. Humanitarian agencies must be supported so they can reach the civil population in need of assistance.
At the same time, the government should bring into effect its own recently declared zero tolerance policy and should establish the National Committee of Human Rights, as laid down in the constitution. All in all, the protection of women and children must be given priority.
Mr President, earlier this year, Denis Mukwege, a gynaecologist from Panzi in the DRC, came to our European Parliament and told us that the at least 200 000 rapes which have taken place in his country over the last fifteen years are too brutal to be described as such, and should instead be called sexual massacre, and that sex is being used as a terrorist act.
Little did we know that but a few weeks later, within twenty miles of an international peace keeping force in the area of Luvungi, the town would be put under siege and some 500 women and children subjected to repeated and horrific sexual violence.
In this Parliament, where we have decried the failure to offer protection in Rwanda and Srebrenica, we cannot and must not stay silent. We should commend the UN Assistant Secretary-General for accepting that the UN had failed and is partially responsible. But we should also challenge the UN to investigate why local warnings in advance, delivered by motorcycle taxi drivers, went unheeded; why the UN base did not have access to local language interpretation; and how the rules of engagement continue to hinder the effectiveness of its peacekeeping force.
Frankly, I would ask all Member States of the United Nations and every Member State of our European Union what has happened to the fine words we all voted on concerning the UN's responsibility to protect. I commend what Mr Chastel has said this afternoon about bringing the perpetrators to justice, but in the report imminently to be produced by the UN itself, we need a meaningful justice system for a decade of crimes in Eastern DRC.
President, I also express agreement with the others in this debate who have condemned the corrosive corruption which afflicts the plundering of the DRC's rich mineral resources. But most of all in this debate, we should say that there are no explanations, no excuses, no extenuating circumstances which can in any way justify sexual violence as a weapon of war, and that our foremost concern should be for those 500 women victims who all of us failed to protect. Our commitment should be to ensure it never happens again.
Mr President, the EU must hold itself responsible for standing by when defenceless women and children continue to suffer at the hands of gun-toting rebels and army men.
It is time to move beyond rhetoric. We must take concrete measures to provide on-the-ground support to bolster the DRC security forces in conjunction with other international missions. We must actively engage and, whenever necessary, pressure the government to protect its own people. We must also speak with one strong and bold voice, saying to the government to stop human rights violations. The DRC - the country - has huge resources. We want to hear good news from Africa also.
(DE) Mr President, I can only concur with the criticism and the condemnation of this brutal massacre, as well as the criticism of the UN mission that it failed to do all it could to prevent this massacre. Nevertheless, it is to be welcomed that the newly established position of Special Representative for Sexual Violence in Conflict at the UN, taken up by Mrs Wallström, has already articulated this responsibility, and we can still hope that the crimes will be unequivocally cleared up.
I would like to remind you of the fact that in February this year, we had an exhibition in Parliament presented by Medica Mondiale, which maintains a network of mobile gynaecological clinics in eastern Congo, and a woman came here from eastern Congo who had experienced many terrible things but who had nevertheless found the strength to organise the women there. She later called for the local EU embassy to also go to eastern Congo, for it to work with the NGOs and the women there in the witness protection programmes, and for crimes to be prosecuted, and she told us that they desperately need support in connection with income projects, medical aid and aid for victims of trauma. She also called on the EU to help in the building of prisons, because when people are arrested, it is not possible to imprison them.
(PL) We are talking about this because we are alarmed by the situation in Congo, and because the people who live in that country have no guarantee of fundamental human rights. We are, therefore, horrified by the fact that the reports of observer organisations about respect for human rights are particularly alarming in the case of Congo. However, now that the Treaty of Lisbon has come into force, our discussions should be addressed to one specific group. I am thinking of the people who are responsible for external policy in the European Union.
External policy towards Africa is not the subject of controversy. Therefore, it is easier - it would seem - for us to formulate principles for common action. Today, therefore, we must look at the causes of what is happening in Congo. We should not stop at humanitarian aid. We should become involved in educational projects and infrastructure development projects, and we should become involved in projects which help build a modern state in Congo. In fact, we expect this kind of programme.
Mr President, I can be counted among those in the very long line who sharply condemn the heinous crimes that took place in early August of this year in the Democratic Republic of Congo (DRC). Every society protects their weak and most vulnerable, so to hear such horrible news must be devastating to every decent human being. The rape of least 179 women and children is truly a crime on a massive scale and must not be repeated ever - certainly not as a weapon of war as was the case in the DRC.
The EU must assist in bringing all the perpetrators to justice. News of severe punishments has to penetrate every community in the DRC and go beyond its borders. Indeed, such news must travel globally so that these horrible acts of mass-scale rapes, used as a weapon of war, can be successfully eradicated.
We know that developed countries have fewer crimes and that some heinous crimes simply do not exist in them. One way in which the EU can assist is through well-functioning economic partnership agreements in the region. These should help the whole of Africa grab their reasonable share of global commerce. At the same time, accelerated development will begin the process of eradication of poverty and, most certainly, that of the type of crime that happened in early August in the DRC to at least 179 defenceless victims.
(NL) Mr President, rape has become a daily weapon of war in the eastern DRC, with thousands of victims every year. The actual number is far higher than we know, because the women are unable to assert their rights and therefore often do not report what has happened.
Rape is a seriously traumatising crime which results in deep psychological and often physical harm. If rapes remain unpunished, they become a permanent fixture in a violent daily life in society, even in post-war times. The mass rapes that took place between 30 July and 4 August 2010 in North Kivu demonstrate that the developments in the DRC are too low on the international community's agenda. However, these crimes cannot be allowed to remain unpunished. We owe that to the victims and also to the future of the DRC as a whole. The Congolese Government needs to make every effort to bring the perpetrators to justice, and a certain amount of doubt would not be misplaced. Impunity must not be allowed to become the norm, however.
This drama also makes it painfully clear that the relationship between the UN mission and the local population leaves a lot to be desired. It is essential that the presence of MONUSCO in the region be evaluated. It has remained passive in this drama. An independent enquiry is now called for to investigate the facts surrounding these mass rapes. The presence of the mission is and remains necessary, but it is essential that MONUSCO carry out its full mandate and offer the local population the protection it so desperately needs.
Mr President, today's debate is focused on the terrible events which have occurred in the east of the DRC, but Member States continue to maintain that it is safe to return Congolese asylum seekers to Kinshasa because the capital is far removed from the insecure areas to the east.
Unfortunately, the facts suggest otherwise. For example, of the nine people removed from Teeside in north-east England since 2007 and taken to Kinshasa, seven report that they have been interrogated, imprisoned, sexually abused or tortured. They have either fled the country again or are in hiding.
Since the 2006 elections, the EU has invested heavily in supporting good governance in the DRC. It is inconvenient to have to acknowledge that violence is still occurring in Kinshasa, but I ask the Council and the Commission to face up to this reality and to respond to it.
(PL) Fifty years after gaining its independence, Congo is a country which is still engulfed in a state of war and unremitting conflict, and is a country which, today, has been given the macabre name of the rape capital of the world. The shocking events of the last two months and the rapes of hundred of women and children - both boys and girls - show that Kinshasa is not coping with the systematically organised rebel aggression. Rape has become a common weapon of war in Congo. The recent rapes were committed by fighters not far from international UN forces who are stationed in the area and who are, in reality, the only effective stabilising force in the country.
Kinshasa must put an end to the prevailing impunity and must guarantee the security of the civilian population, mount an effective fight against spreading corruption and finally establish a true army with properly trained soldiers. Congo is rich in mineral deposits, but unfortunately has fallen victim to its own wealth. In this country of ten million people, three quarters of the population earn less than a dollar a day, while the country has become a part of Africa where natural riches are being looted. The illegal race for natural resources is driving Congo into poverty, chaos and humanitarian disaster. The international community must bring about a dramatic resolution to the conflict, and international concerns must guarantee that the natural resources they use are legally sourced. Only a stable Congo can be a guarantee of peace in the region.
(IT) Mr President, ladies and gentlemen, in the Democratic Republic of Congo, a situation persists of armed conflict, extrajudicial executions, violence against women, utter violation of children's rights, enlistment, maltreatment, violence against minors, mass evacuations, arms trading and exploitation of vast natural resources, torture and inhumane and degrading treatment, application of the death penalty, repression of freedom of expression and of human rights defenders and, last but not least, impunity.
All these criticisms are known to the international community which, via the United Nations Security Council and General Assembly, has already made clear its deep concern on several occasions. The United Nations, like the whole international community, has responsibilities and they are undeniable. It is justifiable to review the terms of the MONUC as well as the EUPOL and EUSEC missions, as with all humanitarian interventions.
We have a duty to support the countries of the African Union on their journey towards full, effective compliance with the international agreements on the protection of human rights. This area of land, paradoxically, the victim of enormous economic interests, must not become a no man's land subject to exploitation, but instead be able to become liberated, by establishing, and being subject to, a respected, guaranteed legal system.
The Congo is a country in which men like Floribert Chebeya Bahizire die in uncertain circumstances. Therefore, the European Union has a moral duty to provide valid, decisive political intervention in favour of compliance with international rules on human rights.
(PT) Mr President, in April 2008, the International Criminal Court issued an arrest warrant for the militia leader Bosco Ntaganda for war crimes such as enlisting child soldiers and the mass murder of civilians. Instead of handing him over to the court, the Kabila government promoted him to a top position in the Congolese army.
This behaviour by the Congolese authorities, which is in breach of their obligations as a signatory to the Cotonou Agreement, encourages a sense of impunity and accounts for the barbarities that continue to take place in the Democratic Republic of Congo (DRC). These include the mass rape of 500 women and children, including babies, in the mining district of North Kivu in August this year, when MONUSCO, the United Nations Stabilisation Mission in the DRC, shamefully failed to take any action, as Atul Khare, Assistant Secretary-General of the United Nations, has confirmed.
The corruption and impunity in the DRC account for the appalling conduct of the rebels - who are in the service of neighbouring governments - and of the government authorities and UN forces. We will not effectively fight corruption and impunity in the DRC until we tackle head on the issue of illegal mineral extraction and trading, which funds the armed groups and feeds the conflict and the human rights violations, as shown by the murder of Floribert Chebeya.
The European Union and the UN Security Council urgently need to adopt measures along the lines of those proposed in the recent US law on conflict minerals, identifying Congolese, European, US, Chinese and transnational companies that thrive on the exploitation of the rebel-controlled mines, as well as those abandoned by the government.
Naming and shaming is not enough, however. It is vital to ban and clamp down on the marketing and use of those minerals in technical equipment, jewellery and other products in common use throughout the world.
In the European Union, we must also reinforce our EU advisory and assistance mission for security reform (EUSEC) and our European police mission (EUPOL) in the DRC and give them the means to make a real difference in the area of security. To achieve that, the gender perspective must be prioritised in terms of training and action through the involvement of female members of the Congolese Parliament and Congolese women's organisations, not only in victim protection and assistance, but also as decisive actors in building peace, fostering respect for the law and fighting corruption and human rights violations.
Mr President, it is really unspeakably sad that the gravest crimes against humanity took place under the eye of the international community and the UN. We, here in the EU, need to step up our efforts and work together more effectively to make sure that the UN acts in line with the fundamental values that we know here in the EU. We need to think more strategically.
As unspeakably sad as these crimes may be, we cannot respond with silence. We have to step up our own responsibility and efforts to ensure that there will be no more victims to mourn. We have to help the African institutions to find their own solutions and to take responsibility for fighting corruption and ending impunity. To do this we have tools, which have been mentioned: the Cotonou Agreement and also the ICC.
The trade in blood diamonds and minerals has to end. It fosters the incredible violence that is perpetrated by the various militias in African countries. Rape as a war crime is only one of the horrible crimes being perpetrated.
We have to respond by acting vigorously and making sure that we do not remain silent in the face of these atrocious crimes.
(FR) Mr President, ladies and gentlemen, all armed conflicts have disastrous consequences. However, a conflict that has lasted as long as the conflict in Congo, an army partly composed of children, and rape used as one of the chief weapons of war, all show that we are facing the utter denial of the rule of law. The most recent example dates back to 28 July, when gang rapes were perpetrated in North Kivu.
For years, the psychological, physical and social destruction of women has been part of everyday life for thousands of Congolese. It is time to sound the alarm, because what is happening now is that the rape of civilians outside conflict zones is becoming widespread and the norm. Combating the culture of impunity must be a priority. At local and national levels, there needs to be better communication with the people because, without the genuine participation of civil society, the decisions and measures taken will be constantly met with distrust by the people. The Congolese must, at all costs, feel that they are agents of change.
At the same time, it must be ensured that, in the security forces and state institutions, the former perpetrators do not become the new judges. The next elections in 2011 are an opportunity for new projects to be launched. Establishing a parliamentary commission on human rights, continuing the reform of the judiciary by putting particular emphasis on the protection of victims, combating corruption, and paying special attention to the profit reaped from the extraction of, and trade in, minerals, represent major challenges.
At European and international levels, and in the light of recent events, there must be a reassessment and a re-examination of the human, technical and financial resources deployed within the framework of the EUSEC and EUPOL missions. An in-depth review of the instruments to support the restructuring of the institutional, legal and economic systems, as well as improved coordination with the United Nations' instruments, will help to stabilise the country in the long term. Without defending human rights and the rule of law, a Republic has no democracy. Let us ensure that this situation does not continue because, in the final analysis, it is democracy itself that is under attack.
(RO) The European Parliament is adopting for the third year in succession a resolution on the violation of human rights in the Democratic Republic of Congo. It is a sign of major concern about this issue, but we have to admit, of ineffectiveness as well. We condemned back in 2008 the use of rape as a weapon of war. Now we have the UN estimating that the average number of rapes reported during the first quarter of this year was 14 a day. At the end of July and the beginning of August, more than 500 women were added to this sinister tally, as victims of mass rape in just five days.
The fact that UN troops from the most expensive peacekeeping force in the world found out only two weeks after these atrocities took place, even though there is a military base just 30 kilometres away, speaks volumes about the UN mission's failure to put an end to this violent conflict with huge regional implications.
This worsening of the atrocities preceded, by a twist of fate, the report from the UN's High Commission for Human Rights. Since then, however, millions of Congolese have been victims of harsh violations of basic rights, while the impunity of the perpetrators has generally continued with a vengeance.
I think that an extensive investigation is needed which will determine the responsibility for the mass crimes, including those carried out by neighbouring countries also involved in the conflict, particularly Rwanda. Genocide took place in the Great Lakes Region in 1994 and some of the culprits are answering for their actions in front of the International Criminal Court for Rwanda. I believe that imposing the force of law is one of the key requirements for halting the conflicts and massacres. Peace is not possible without justice. This is also borne out by the experiences in the former Yugoslavia, Sierra Leone and Cambodia. This is why I believe that the UN report must provide a springboard for creating an International Criminal Court for the Democratic Republic of Congo.
Mr President, we cannot avoid focusing our attention today on the situation of women in Congo. We all know that women and children are the most vulnerable population groups in conflict zones, and that women are the ones suffering the most from the devastating consequences of the current events.
Rape is becoming uncontrolled in Congo, as my colleague says. It is used as a weapon of war to terrorise, attack, destroy and humiliate the civilian population. It would simply be unacceptable, a moral failure on our part, to close our eyes and ignore the situation. We have been talking too long without any efficient action.
I sincerely hope that the EU and Member States will be able to specifically address this issue in their future action concerning the situation in Congo. We should prioritise help and support services at local level by means of the EU's humanitarian and development assistance. Unfortunately, the use of rape as a weapon of war is a shameful crime that is not only happening in Congo. I firmly believe that combating sexual violence against women and girls in conflict zones has to be a top priority of our EU foreign affairs and humanitarian policies.
(FR) Mr President, if the truth be known, in taking the floor today, it occurred to me that my previous speech on the subject, which I made almost a year ago, still has relevance. I spoke of extreme urgency, combating impunity and reassessing the MONUC mission. The same statements are being made and repeated, as are calls for the international community and the Congolese authorities to take action. In the meantime, nothing has changed. Tragically, the violence is getting worse.
Are we aware that there are reports of hundreds of innocent victims being sacrificed, people humiliated, assaulted, and sometimes even mutilated? The situation is deteriorating and the failures are mounting: the failure of a state whose primary responsibility is to protect its people, the failure of MONUC and now of MONUSCO, which does not seem to have taken any preventive or reactive action in response to the mass rapes perpetrated this summer in North and South Kivu.
How much longer will the international community allow this to happen? The acts perpetrated today are the result of a war that has gone on too long. It is true that the next mapping report of the United Nations High Commissioner on the human rights situation between 1993 and 2003 will confirm what we all know: the enormous scale of the crimes committed in the DRC in the past. However, what is important today is the present. It is high time that account were taken of all the crimes committed in the DRC, including sexual violence, which has also been committed on an historic scale. The zero tolerance promised by Joseph Kabila must go hand in hand with zero impunity. All those responsible for human rights abuses must be held to account and, in certain cases, brought before the International Criminal Court. With regard to earlier events, like Mrs Creţu, I urge once again that an international criminal court be established for the DRC. It is our responsibility and that of the international community to ensure that justice is obtained for the hundreds of thousands of victims, past and present, whoever they are, who have fallen over so many years in that long-suffering country.
(ES) Mr President, according to the United Nations Under-Secretary-General for Peacekeeping Operations, every year, there are 15 000 rapes in the Congo, the majority of which are used as a weapon of war against women and girls. Since July of this year, more than 500 rapes have been recorded and the United Nations has not taken sufficient action. The organisation has accepted partial responsibility for failing to protect the public.
As you have acknowledged today, Operation Monusco is not working. I want to ask you whether we have data explaining why it is not working. We must ask for responsibility to be taken for this and for new action to be taken.
Europe needs to work, through cooperation and international pressure, to ensure that there cannot be impunity in the Democratic Republic of the Congo and the country acts firmly in response to such barbarity.
I would be grateful if you would answer the question that I have asked: do we know why the United Nations operations are not working? What are we going to do now?
(IT) Mr President, ladies and gentlemen, the Democratic Republic of Congo is a country that has undergone decades of exploitation and violence, as has already been stated many times, but it is worth repeating once more: violence that currently affects women, in particular and, unfortunately, children as well, as documented by numerous reports by international organisations.
Sexual violence against women is often used as a weapon of war and spares no one. The figures are disconcerting: approximately 1 100 cases of rape are recorded every month. We have just recalled that during last July and August, 500 women were raped, in evidence of the fact that the actions carried out by the UN peacekeeping force are proving inadequate, as my colleague, Mrs Matera, pointed out just a little while ago.
This situation must end. The number of victims is only increasing, day after day. The culture of impunity and the reality of a terribly weak, if not non-existent, legal system are the reason for the scant importance attributed by the government to the problem of sexual violence.
We know that there are more silent victims than those who have the courage to tell the facts. The atrocities that accompany sexual violence make victims incapable of carrying out many of their daily activities and the tools of social integration are still lacking.
This spiral of violence must stop, and we must all do more to ensure this. In closing, I would like to recall an expression: if it is true that educating a woman symbolises educating a whole nation, it is also true that raping a woman symbolises destabilising an entire nation.
(PL) Today's debate on the Democratic Republic of Congo shows irrefutably the huge scale of the human rights problem in that country. For many years, the world's media have been constantly sending reports about the crimes being committed there. The Democratic Republic of Congo is the scene of the worst of crimes against fundamental human rights. It is estimated that around 4 million human lives have already been lost in the conflicts in Congo. Around 3.5 million have been forced to leave and abandon their homes.
Murder, rape and the kidnap of children, who are then forced to join groups of armed fighters, are the terrifying daily reality with which the people of Congo have to struggle. It is, therefore, the obligation of the entire international community, and of the European Union in particular, to fight to make the Congolese authorities take effective action to bring about the immediate cessation of the murders and persecution. We cannot desert the victims. It is high time that Europe woke up and began to take effective action.
(SV) Mr President, we do not need to keep on citing the atrocities that the Congolese people have been, and are being, subjected to, and it is clearly a disgrace that the international community has not been able to put a stop to it. This disgrace also spills over to the EU and the European Parliament and to our Member States - a Europe that has had, and still has, so many dealings with Africa in particular.
We now have a special external administration with which we parade about. Let us now see this external administration tackle this very situation in Congo, and this is something that we certainly have the right to expect. When we talk about what our external administration stands for, the word 'action' comes into it, and therefore it is this action in particular that we want to see in order to establish peace and reconciliation in Congo. I also think it is patently obvious that we should investigate and chart who is behind these atrocities so that they can indeed be publicly shamed in front of the entire world. This is something that I do not think has really happened up to now.
(SK) We have spoken many times in the committees of the European Parliament and at the plenary sittings here in Strasbourg about what is happening in the Congo, and as we describe the situation, I find myself quite unable to reconcile it with the name of the country, which is the Democratic Republic of Congo.
The rape of women and children is a crime against humanity, and all the more so because it is being used as a weapon of war. The situation in Congo goes even further, however, as men are also raped. It is not merely a matter of attacking human dignity. It is also a matter of destroying social relations in Congo. These men can no longer participate in social life, but have to go off and live somewhere in the bush. I would like to ask the European Commission in the first place to undertake a study of the steps we took and, where appropriate, to ask the UN whether these steps are effective and whether our procedures should be changed.
(FR) Mr President, on that day, soldiers attacked the village where Nadine and her family lived. They ordered her brother to rape her in front of the entire village. When he refused, they killed him. Then the soldiers forced her to drink her own urine before killing her three children aged four, two and one. They raped her in succession, causing the membrane between her vagina and her anus to rupture. Finally, they killed a pregnant woman, cooked the foetus and then made the villagers eat it. Nadine fled and received treatment, but how many young women like Nadine did not manage to escape?
This is not a myth. It is the reality in a country at the pinnacle of horror. It is what has been happening in Congo for 10 years now. We have already adopted resolutions on this issue and I also spoke on it back in December, but the situation has not changed and impunity remains the rule. I call on the UN Council to act more effectively and on MONUSCO to actually protect civilians. Moreover, as mentioned by Mr Chastel, like my colleague, Mrs De Keyser, I call on the European Union to adopt a law similar to that recently adopted in the United States to prohibit the importation of goods manufactured from smuggled minerals and, therefore, to stop the funding of rebel groups.
(RO) Margot Wallström, the United Nations special representative for violence against women and children in armed conflict, called the Democratic Republic of Congo 'the rape capital of the world'. It is actually true that if we look at the figures made available to us by various organisations, we can only see barbarity, horror and unacceptable suffering. Fourteen women a day have been raped during the first quarter, several hundred women and children were subjected to torture between 30 July and 2 August, and there have been 200 000 victims of acts of sexual violence between 1996 and now.
As I said, there is unbearable suffering behind all these figures, all the more so as we are 10 years on since UN Security Council Resolution 1325 was adopted. I believe that we must think about imposing sanctions against the leaders of the Democratic Front for the Liberation of Rwanda.
Vice-President of the Commission. - Mr President, I would also like to thank the honourable Members for their interventions, new ideas and new proposals. I would like, too, to thank them for describing the situation in the Congo in such concrete terms, because we need to remind ourselves of how difficult the situation in that country still is.
A very clear message has been sent to the Commission that the stabilisation, consolidation and further improvement of the rule of law and handling of the human rights situation in the DRC must remain a high-level priority for the European Union, for the High Representative, and for the Commission.
The Commission will continue its support to the Congolese authorities and the Congolese population through the different instruments that we have at our disposal, including development cooperation and the European Initiative for Human Rights and Democracy, to name just two.
In this sense, the Commission will pursue its intervention in structural justice reform, where 40 million euros have already been allocated and where we have been working since 2003. Various other programmes are also being developed to strengthen even further the capacity of the judiciary to achieve a strong and accountable justice system which will contribute to ending impunity, which we all agree is totally intolerable for the future.
The Commission is following closely the situation with regard to human rights defenders in the country through our experts on the ground, and will continue to do so. We are also, notably, supporting different civil society organisations working in this domain. We therefore appointed a specific liaison officer in Kinshasa to follow up the implementation of the EU guidelines on human rights defenders.
As regards the terrible crimes and sexual violence, the Commission will continue its action to fight against this violence and globally support implementation of the Congolese national strategy against sexual violence. I fully agree with you that we have to determine if this strategy is working and see how we can engage our international partners to achieve better results in the future.
Mr President, today's debate has proved that, despite the enormous efforts of the European Union, terrible violence in the DRC still continues, and we are all aware that the problem is enormous. Therefore, we must work more efficiently in the future; we must look for ways to better encourage African and international partners to focus on this issue so that we will not have a repetition of this very sad debate in the future.
Mr President, Minister, I would like to make three additional points in reply.
First, as regards MONUSCO, many of you have referred to its role, or rather its passiveness. We have warned against the premature withdrawal of MONUSCO on several occasions in order to avoid a vacuum and the possibility of even greater deterioration of security in the areas affected by the conflicts. Generally speaking, beyond the atrocities committed, we can only welcome the way in which the United Nations has handled the issue of extending the mandate of the UN mission in the DRC. As you know, while the new mandate was being discussed in the United Nations, for its part, the Congolese Government was insisting on a partial withdrawal. The Security Council therefore agreed to reduce the mission by 2 000 UN peacekeepers on 30 June 2010, bringing the number of soldiers on the ground down from 21 500 to 19 500, but resisted pressure from Kinshasa to commit to a further decrease.
In the specific case of today's debate, we think that responsibilities need to be established and we welcome the fact that the United Nations is taking a long, hard look at its own failings. However, we need to understand the difficult context in which MONUSCO works and, in all likelihood, call for better coordination between the DRC authorities and the UN. We believe that abolishing MONUSCO at this time would significantly aggravate the situation of the people and compromise the stabilisation process in the region.
The second point concerns what the European Union is ultimately doing to support reform of the judiciary and the fight against impunity and, especially, against sex crimes. Commissioner Šefčovič spoke about this a few moments ago. It is true that the European Union is taking action at several levels, including through EUPOL and EUSEC. I have something more to add, because I think that the means developed by our institutions are neither meagre nor minimal, but there is probably scope to assess how they are used. Moreover, on this point, the Political and Security Committee, the PSC, which is chaired by the Belgian Ambassador, Walter Stevens, will travel to the DRC in the coming weeks to evaluate these two missions.
The third, and final, point is that Mr Tarabella and other Members have quite rightly stressed the importance of tackling the illegal exploitation of natural resources in the DRC because of its link with the violence there, since this traffic helps to finance certain rebel movements. It is an issue that the EU is monitoring closely. Moreover, as a number of you have suggested, we are going to analyse the US legislation recently adopted on this subject, which has been mentioned a great deal in this debate.
It is still a little too early to analyse the decision taken by President Kabila to stop the exploitation of the mineral resources in Kivu, in particular. The only thing that can be said at this stage is that the closing of these sites is to be welcomed, as it shows that the DRC's highest authorities are, in fact, committed to combating the illegal exploitation of the country's natural resources. It is, however, clear that this measure can only be analysed in the light of the effect it will have not only on the financing of the rebel troops but also on whether the authorities can regain effective control, and on the socio-economic well-being of the people.
I have received six motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place during the first part-session in October.
Written statements (Rule 149)
The Conclusions of the European Council, adopted on 16 September, state that it is very important for the EU to be prepared to strengthen cooperation with Africa and to strive to reduce violations in the areas of international human rights law and humanitarian law. In terms of human rights violations, particular attention should be paid to the Democratic Republic of Congo. Troops of the Congolese army are linked to the deaths of many civilians, and their violent actions and sexual violence against women and children are used as a tool to put fear into society while rape is used as a weapon of war. Therefore the European Parliament's draft resolution on the protection of human rights and justice in the Democratic Republic of Congo aims to take all possible coordinated actions in order to stop these terrible crimes. It is important to promote peace and stability in the region and to cooperate closely and regularly with the media and society at national level in order to reduce the level of crime and help to bring further crimes to light. I would like to stress that we must combat impunity and ensure the protection of civilians, in particular, women and children, from violations in the areas of international human rights law and humanitarian law, including all forms of sexual and gender-based violence. The gender equality aspect must be integrated at all levels of cooperation between the EU and partner countries.
The forthcoming EU-Republic of South Africa and EU-Africa summits have to be a turning point in bringing to an end the violence in the Democratic Republic of Congo. Rapid implementation of international measures to oppose the violation of human rights is imperative. In this region, slaughter, rape and murder have been going on for years. The fighting between tribes is getting worse. At the moment, everyone is fighting everyone.
The highest price, as usual, is being paid by the civilian population, and this includes millions of children. In Congo, one child dies every minute. Most children die of disease or malnutrition. We are all aware of the problem and need to send help to the people who live there. However, we are also demonstrating an amazing helplessness and ineptitude. In Poland, in 2008, over 650 schools took part in the 'Save the Children in Congo' campaign. They managed to collect PLN 470 000, and this sum was sent to needy children in the Democratic Republic of Congo.
A Eurobarometer survey published on 13 September shows that 89% of Europeans definitely support giving aid to developing countries. Despite the efforts of particular countries and world organisations, no improvement in the situation can be seen. Our resolution must not be another manifestation of good wishes, but a clear plan of essential and urgent action which the Union will take to defend human rights and justice and which will bring us closer to achieving the Millennium Development Goals.
We are dealing, today, with the lack of respect for fundamental standards of international humanitarian law in the Democratic Republic of Congo - a country which appears to be democratic in name only. I would like to condemn vigorously the mass rapes committed recently against women and children, as well as all other forms of violence against numerous innocent civilians in eastern Congo. The 15 000 rapes recorded in 2008 and 2009, as well as those committed at the end of July and the beginning of August this year, testify to the sense of impunity for crimes of this kind which is deeply rooted in the culture of this country. Sexual violence is being used as a combat weapon, and should, in relation to this, be punished as a war crime and a crime against humanity. I call upon all sides of the conflict in the region to put an end to all forms of sexual violence and other violations of human rights, and also to enable humanitarian organisations to have access to those in the civilian population who are in need of help. I demand that the government of the Democratic Republic of Congo, in cooperation with international institutions, continues its efforts at combating impunity, and that it immediately conducts an investigation into the recent attacks and ensures that the perpetrators are brought to justice.
The conflict in the Democratic Republic of Congo is unquestionably one of the most cruel of the last decade. Despite extensive pressure from the international community, the situation has not improved in the slightest. Testimony to this are the continued reports bringing information of brutal violations of fundamental human rights by all the sides in the conflict. Murder, torture, sexual violence, oppression of the opposition and human rights defenders, along with numerous arrests, instances of persecution and cases of cruel torture, continue to be common practice. Not even child soldiers - forced to join the ranks of the combatants in huge numbers - are being spared. Extremely savage acts of sexual violence, perpetrated without distinction against little girls, elderly people and men, have become an integral feature of combat tactics on a huge scale. The international community, including both the United Nations and the European Union, has not, to date, been able to control the situation and bring about an end to the massacres in Congo. A situation like this is absolutely unacceptable. Emphatic steps should be taken to bring effective influence to bear on the Congolese authorities. The Congolese Government needs to convict people. It should ensure that the perpetrators bear responsibility for their deeds and should guarantee appropriate security measures for its citizens. Those who have already become victims need help and the restoration of order. Good medical care is essential. Many years will pass before they will be able to recover from the numerous cruelties inflicted upon them, and some of them will always be excluded from normal social life. Their welfare should become a priority, both for the Congolese authorities and for the international community.